 

 

©

‘Case 1:16-cr-00094-NONE-SKO Document 122 Filed 03/22/21 Page 1of3

AO 199A (Rev. 06/ 19) Order Setting Conditions of Release Page | of 3 Pages

 

  

_ UNITED SratesDisrricrCourr (FAL. Ad
_ - MAR 22 Doz

__Eastern District of _ California _
| DISTRICT COVBT
enSrenNoist TRIGTOF CALIFORMA

 

 

(1)
(2)
(3)

(4)

(5)

‘By or
United States of America ) . CEPUTY CLERK
Vv. )
, ) Case No. 1:16-CR-00094 NONE SKO - 2
DANIEL QUIROZ _. ). .
Defendant , )

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on 4/21/2021 at 1:00 pm before Judge Oberto

 

Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond, if ordered.
 

 

 

AO 195B (Rev. GS Sok Rr Gt-00094- NONIE-S ons of Qeask@, Cun wment 122 Filed 03/22/21 Page 2 of Piel 2 | of [3] Pages

~ QUIROZ, Daniel
Doc. No. 1:16CR00094-2

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

O 6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

SIGNED:
CUSTODIAN
4M (7) The defendant must:
Mw (a) not possess any firearms, ammunition, destructive devices, or other dangerous weapons;
a) (b) not use or possess illegal drugs or state-authorized marijuana; and,
a) (c) all prior orders originating in the Central District of California, not in conflict with this order, shall remain in full —

force and effect.
 

 

Case 1:16-cr-00094-NONE-SKO Document 122 Filed 03/22/21 Page 3of3

AO 199C (Rev..09/08- EDCA [Fresno]) Advice of Penalties USA v, Daniel Quiroz
(1:16-CR94 NONE SKO)

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE.FOLLOWING.PENALTIES AND SANCTIONS:

Violating:any of the foregoing conditions of release may result in the immiediate issuance of a warrant for your arrest, a.
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for.contempt of court and could result. in
imprisonment, a fine, or both.

While on release, if you commit a federal félony offense the punishment is.an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison. term of not more than one. year. This senterice will be
consecutive (i¢., in addition-to) to any other sentence you-recéive.

It is.a crime punishable by up to ten years in prison, and a $250,000 fine,.or:both, to: obstruct a criminal investigation;
tamper with a witness, victim, or ‘informant; retaliate or attempt to retaliate -against-a witness, victim, or informant; :or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer-of.the court. The:penalties for. tampering, retaliation, or intimidation
are-significantly more serious if they involve:a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions.of release:require, or to surrender to serve a sentence,
you maybe prosecuted. for failing to appear or surrender and additional punishment may be-imposed. If you are convicted of

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment fora term of five years or more, but less than fifteen years — you will be-fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined-not more than $250,000 or imprisoned not.more than two years, or both;

(4) .a misdemeanor — you will: be fined not more’than $100,000 or imprisoned not. more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will beconsecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that T am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set

forth above.

 

 

Defendant's Signature

Directions to the United States Marshal
( The:detendant is ORDERED released after processing.

Date: 3 2r/ 2 o* i LL

 

 

 

~~ Judicial Offic fcer'y Signature:

Elly p. 603,200, LS. Meas ish Cate. Juelee

Printed name. avd title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY — U:S. MARSHAL
